Name: Regulation (EEC) No 213/68 of the Commission of 22 February 1968 amending Regulation No 158/67/EEC determining the coefficients of equivalence between the different qualities of cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 23 No L 47/18 Official Journal of the European Communities 23.2.68 REGULATION (EEC) No 213/68 OF THE COMMISSION of 22 February 1968 amendingRegulation No 158/67/EEC dstermining the coefficients of equivalence between the different qualities of cereals quality for which the threshold price is fixed has shown that the ratio determined in Regulation No 158/67/EEC no longer corresponds, in respect of the Hard Amber Durum III quality, to that reflected in price disparities on the world market, while such disparities represent the differences in quality offered ; whereas, therefore, it is necessary to amend the coefficient of equivalence fixed for the above ­ mentioned quality of durum wheat ; Whereas the Management Committee for Cereals has not issued an Opinion within the time limit set by its Chairman ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/67/ EEC1 of 13 June on the common organisation of the market in cereals, and in particular Article 13 (4) thereof; Whereas Commission Regulation No 158/67/EEC 2 of 23 June 1967, as amended by Regulation No 478/67/EEC3 of 23 August 1967, determined the coefficients of equivalence between the qualities of cereals offered on the world market and the standard quality for which the threshold price is fixed ; Whereas a comparison of the most representative qualities of durum wheat from the United States offered on the world market with the standard HAS ADOPTED THIS REGULATION : Article 1 The entry for the USA in 'Durum Wheat' section of the Annex to Regulation No 158/67/EEC, as amended by Regulation No 478/67/EEC, shall be amended as follows : Coefficient of equivalence in u.a. / 1000 kg Country of origin  Description of cereal quality Amount to be deducted from the price for the cereal quality Amount to be added to the price for the cereal quality USA Hard AmberDurum III 0 2 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 February 1968 . For the Commission The President Jean REY 1 OJ No 177, 19.6.1967, p. 2269/67. 2 OJ No 128 , 27.6.1967 , p. 2536/67. , 3 OJ No 205 , 24.8.1967, p. 2 .